Citation Nr: 1738594	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD with major depressive disorder (MDD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision dated in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Although, the Veteran filed a service connection claim only for PTSD, the evidence associated with the claims file reveals that the Veteran is also diagnosed with MDD and schizophrenia.  Thus, after reopening the previously denied claim for service connection for PTSD, the Board will consider that the claim includes service connection for a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).


FINDINGS OF FACT

1.  A rating decision dated in June 2006 denied the Veteran's application to reopen his previously denied claim for service connection for PTSD.  The Veteran did not appeal and new and material evidence was not received within the one year appeal period.

2.  Evidence associated with the claims file since the June 2006 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.

3.  The evidence is at least evenly balanced as to whether the Veteran's PTSD with MDD and schizophrenia is related to in-service stressors and his MDD and schizophrenia are related to service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  The evidence received subsequent to the June 2006 rating decision is new and material and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, PTSD with MDD and schizophrenia was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis for Claim to Reopen

As an initial matter, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Kays v. Snyder, 846 F.3d 1208, 1211 (Fed. Cir. 2017) (citing 38 C.F.R. § 3.304(f)).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran initially applied for service connection for PTSD in October 2002.  A rating decision in February 2003 determined that the there was no evidence of a diagnosis of PTSD.  The Veteran did not appeal the denial of this claim.  The evidence of record at that time included service medical records, service personnel records, and VA treatment records from June 2002 to August 2002.  The Veteran did not submit a notice of disagreement with the February 2003 rating decision.  The Veteran filed another service connection claim for PTSD in July 2004.  A rating decision dated in November 2004 denied the Veteran's request to reopen his claim of entitlement to service connection for PTSD, on the basis that the additional VA treatment reports from the Cleveland VA Medical Center (VAMC) show complaints of anxiety and depression, but do not show a diagnosis of PTSD.  Therefore, the RO concluded that new and material evidence had not been received to reopen the claim.  The additional evidence associated with the claims at the time of the November 2004 rating decision were VA treatment records from February 2003 to July 2004.  The Veteran did not appeal this decision.  In February 2006, the Veteran requested his service connection claim for PTSD to be reopened.  The RO denied the claim in June 2006 on the basis that the additional evidence associated with the claims file does not show that he has a clinical diagnosis of PTSD and the Veteran has not provided information of a stressor.  The Veteran did not file a notice of disagreement with the June 2006 rating decision.  

The Veteran requested his claim for service connection for PTSD to be reopened in March 2009.  The rating decision in November 2009 denied the Veteran's request to reopen his service connection claim for PTSD on the basis that the new evidence associated with the claims file failed to show a current diagnosis of PTSD that was incurred or caused by service and failed to provide information of sufficient detail to corroborate the claimed in-service stressful event.  The additional evidence associated in the claims files since the June 2006 rating decision include VA treatment records from June 2002 to May 2005 and dated in July 2008, Veteran stressor statements, a letter requesting additional stressor verification information, and a memorandum of formal finding of lack of information from the PTSD/Joint Services Records Research Center (JSSRC) Coordinator.  The Veteran did not appeal this decision.  

Nonetheless, new and material evidence was associated with the claims within one year of the November 2009 rating decision.  In this regard, VA treatment records were associated with the claims file in July 2010.  A February 2010 VA treatment record shows that the Veteran had a diagnosis of PTSD related to his claimed in-service stressor based on fear of hostile military activity.  Furthermore, effective July 13, 2010, VA regulations with respect to PTSD where changed to include that lay evidence alone may established the occurrence of the claimed in-service stressor that is related to fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service. 

VA regulations provide that new and material evidence received prior to the expiration of the period for appealing a decision will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b) (2012).  When evaluating the finality of an issue, 38 C.F.R. § 3.156(b) requires VA to evaluate evidence and submissions received during the relevant appeal period and determine whether they contain new and material evidence relevant to a pending claim.  See also Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).  Thus, the November 2009 rating decision is not final.

The Veteran filed another service connection claim for PTSD in January 2010.  A February 2011 rating decision denied the Veteran's service connection for PTSD on the basis that the new evidence fails to show a current diagnosis of PTSD that was incurred in or caused by service, they fail to provide information of sufficient detail to corroborate the claimed in-service stressful event, and credible supporting evidence of an in-service stressful event had not been presented.  The relevant evidence of record at the time of the February 2011 rating decision consisted of a December 2009 private psychological evaluation that contained a diagnosis of schizophrenia, paranoid type, lay statements from his wife regarding the symptoms of his psychiatric disorders, additional VA treatment records, Social Security medical records, and lay statements by the Veteran.  The Veteran did not submit a notice of disagreement with the February 2011 rating decision within the required time period.  

However, the Veteran filed a new claim for service connection for PTSD in April 2011 and the RO received confirmation from JSRRC in May 2011 that the Veteran served in the USS Caliente in the official waters of the Republic of Vietnam from July 1, 1973 to July 3, 1972 and from July 13, 1972 to July 22, 1972.  The Board finds that the response from JSRRC in May 2011 is considered new as it was not of record at the time of the February 2011 rating decision.  This evidence is also considered material as it supports the Veteran's PTSD stressor that when his ship was near the Republic of Vietnam he experienced fear of hostile military activity.  Thus, the February 2011 rating decision is not final based on the evidence then of record.  38 C.F.R. § 3.156(b).

This evidence is neither cumulative nor redundant of the evidence of record in November 2009 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., supporting evidence of an in-service stressor.  Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is reopened.  38 C.F.R. § 3.156(a).

III.  Criteria and Analysis for Service Connection Claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a psychiatric disability may be granted on the merits, de novo.  The Veteran claims that his current psychiatric disability is related to active military service.  Specifically, he asserts that his current psychiatric disability had its onset during active military service and is related to fear of hostile military activity.

As noted, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2016).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Veteran asserts that while he was stationed aboard the USS Caliente, the ship went near the coast of Vietnam to include in Da Nang harbor where he saw bodies floating in the water and airplanes flying overhead.  He stated that at that time he experienced intense fear, mixed emotions, anger, and anxiety.  A response in May 2011 from JSRRC confirmed that the Veteran served on the USS Caliente in the office waters of the Republic of Vietnam from July 1, 1972 to July 3, 1972 and from July 13, 1972 to July 22, 1972.  The Board finds the reported stressor events are consistent with a stressor based on fear of hostile military activity as defined above and there is nothing in the record which tends to refute his assertions.  The Veteran has consistently reported the same stressors since he first sought treatment for mental health problems in 2002.  Thus, the Veteran's lay assertions regarding fearing of hostile military activity are credible. 

Given that the Veteran's stressor is based on fear of hostile military activity, the critical remaining element of this PTSD claim is whether he has been diagnosed with PTSD by a VA or VA-contracted psychiatrist or psychologist based on this stressor.  The Veteran was provided with a VA examination dated in July 2011.  The VA examiner diagnosed the Veteran with schizophrenia, paranoid type 2.  He determined that the Veteran's symptoms did not meet the requirements for PTSD under DSM-IV criteria.  In contrast, the Veteran's VA treatment records show that the Veteran has a current diagnosis of PTSD and he has received treatment for PTSD since 2010.  The Veteran was involved in outpatient and inpatient treatment for PTSD in 2010 and 2011.  Furthermore, VA treatment records document that the Veteran reported seeing bodies in the water of Vietnam and seeing airplanes flying overhead and VA psychiatrists diagnosed the Veteran with PTSD based on these stressors in February 2010 and December 2010.  The Board finds it persuasive that the Veteran's VA psychiatrists who had been treating the Veteran determined that the Veteran had a diagnosis of PTSD related to his stressors events of fear of hostile military activity while aboard the USS Caliente.  

Furthermore, a private psychologist, who conducted mental status examination of the Veteran in June 2012 diagnosed PTSD and major depressive disorder (MDD), secondary to PTSD.  He wrote "it is at least as likely as not that his psychotic symptoms, delusions, hallucinations, and other behavioral manifestations are due to his military service."  The psychologist noted that the Veteran started hearing voices during service, and noted that the Veteran met the criteria for paranoid schizophrenia as well as PTSD.  With regard to PTSD, VA regulations require that a VA or VA-contracted psychiatrist or psychologist confirm that the claimed stressor is adequate to support a diagnosis of PTSD; however, the private psychologists opinion supports the VA psychiatrists opinion that the Veteran has PTSD related to stressors based on fear of hostile military activity.  Moreover, the private psychologist explained the reasons for his conclusion that all of the Veteran's psychiatric disorders, including MDD and schizophrenia are related to the Veteran's military service, based on an accurate characterization of the evidence of record.  This opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Based on the foregoing and resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran has PTSD related to stressors based on the fear of hostile military activity and MDD and schizophrenia related to service.  Under these circumstances, the Board finds that service connection is warranted for PTSD with MDD and schizophrenia.

ORDER

New and material evidence having been received, the application to reopen the claim for entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD with MDD and schizophrenia is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


